Citation Nr: 1409582	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.  

2.  Entitlement to service connection for neuropathy of both feet secondary to multiple myeloma.

3.  Entitlement to service connection for lesions in the mouth secondary to multiple myeloma.

4.  Entitlement to service connection for claw feet secondary to multiple myeloma.

5.  Entitlement to service connection for erectile dysfunction secondary to multiple myeloma.

6.  Entitlement to service connection for a gastrointestinal disability claimed as diarrhea and nausea secondary to multiple myeloma.

7.  Entitlement to service connection for a bilateral knee disability claimed as instability of bilateral knees secondary to multiple myeloma.

8.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to December 1962.  He died in January 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing held before a Decision Review Officer in September 2010.  A transcript of the hearing is of record.

The Veteran was scheduled to appear at a hearing before a Decision Review Officer in October 2010; however, he cancelled this hearing request due to illness.  The Veteran was later scheduled to appear at a hearing before a Veterans Law Judge in March 2011, but died prior to the hearing.

In November 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In December 2012, the RO granted the appellant's request to be substituted as a surviving spouse in the Veteran's case that was on pending on appeal prior to his death.  38 U.S.C.A. § 5121A (West Supp. 2012). 

The RO has deferred adjudication of a claim for entitlement to dependency and indemnity compensation based upon service connection for the Veteran's cause of death pending the Board's adjudication of the instant claims for service connection.  See Notice letter to the appellant dated September 2011 and supplemental statement of the case dated February 2013.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action. 

Finally, the issues on appeal have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  The Veteran did not have service in Republic of Vietnam or in Korea, in the demilitarized zone (DMZ); exposure to herbicides agents such as Agent Orange is not presumed and actual exposure has not otherwise been shown. 

2.  Multiple myeloma did not manifest in service or within one year after service discharge (as a malignant tumor), and is not related to an incident of service origin, to include alleged herbicide exposure.  

3.  Neuropathy of both feet, mouth lesions, claw feet, erectile dysfunction, a gastrointestinal disability manifested as diarrhea and nausea; and bilateral knee disabilities manifested as instability did not manifest in service and are not shown to be related to an incident of service origin, to include alleged herbicide exposure; and are not caused or aggravated by a service-connected disability.

4.  The preponderance of the evidence is against the claim for unemployability because of any service connected disabilities (the Veteran is service connected only for hearing loss at a non-compensable rate).  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for multiple myeloma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for neuropathy of both feet are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for entitlement to service connection for lesions in the mouth are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for entitlement to service connection for claw feet are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for entitlement to service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria for entitlement to service connection for a gastrointestinal disability claimed as diarrhea and nausea are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  The criteria for entitlement to service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

Letters dated in February 2007 and June 2010 satisfied the duty to notify provisions.  These letters advised the Veteran of the elements required to establish entitlement to service connection.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.

The appellant was notified that she was being substituted in December 2012 correspondence, and was informed that she could submit additional evidence to support the Veteran's still-pending claims.  She was also contacted by phone in February 2013.  She did not submit additional evidence or information and declined an opportunity to have a hearing.  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board has not requested records from the Social Security Administration (SSA) pertaining to any disability benefits that the Veteran may have received based on the conditions claimed on appeal.  38 C.F.R. § 3.159 (c) (2). However, the claim turns on whether the Veteran was exposed to herbicide agents in service.  Because the Veteran is not found to have been exposed to herbicide agents in service, and cannot be presumed to have been so exposed, the SSA records would not be relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A medical opinion was not obtained in connection with the claims.  As there is no evidence of multiple myeloma or any of the claimed conditions in service; no competent evidence showing exposure to herbicides in service; and no competent evidence that any of the current claimed conditions may be linked to alleged herbicide in active service, no examination is necessary.  The claim turns on whether the Veteran was exposed to herbicide agents such as Agent Orange in service.  Because the Veteran is not found to have been exposed to herbicide agents in service, and cannot be presumed to have been so exposed, a medical opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486 


Analysis

I. Service Connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

On the basis of the service treatment records alone, multiple myeloma, neuropathy of the feet, mouth lesions, claw feet, erectile dysfunction, and disabilities of the gastrointestinal system and bilateral knees (respectively manifested as diarrhea and nausea, and instability) were not complained of, diagnosed or treated during any period of active service.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Although malignant tumors are listed as a 'chronic disease' under 38 C.F.R. § 3.309(a), the appellant does not assert and the evidence contemporaneous with or after service does not show that a malignant tumor was noted during service.  Thus, the principles and theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (continuity of symptomatology requires that the condition was 'noted' during service).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  There is no competent evidence showing that the Veteran was diagnosed with a malignant tumor within one year of his service discharge in December 1962.  Rather, the medical records in the file show the initial diagnosis of multiple myeloma was in August 1997.  Presumptive service connection for multiple myeloma as a chronic disease (e.g. malignant tumor) under 38 U.S.C.A. § 1101, 1112, 1113 is not established.

The other claimed disabilities of neuropathy of the bilateral feet, mouth lesions, claw feet, erectile dysfunction, diarrhea and nausea, and bilateral knee instability are not recognized as chronic diseases under 38 C.F.R. § 3.309(a); therefore presumptive service connection is not established.  

In addition, a veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam war during the period beginning on January 9, 1962 and ending on May 7, 1975; or in Korea between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean demilitarized zone (DMZ), is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including multiple myeloma, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e). 

Although the Veteran served in the military during the requisite Vietnam era, his conditions of service did not involve duty or visitation in the Republic of Vietnam or the Korean DMZ.  The service personnel records show he was stationed at the Kadena Air Force Base (AFB) in Okinawa and at the Torii, 3rd Field Station in Okinawa from November 1960 to December 1962.  Therefore, 38 U.S.C.A. § 1116 does not apply and it may not be presumed that he was exposed to herbicides in service or that the multiple myeloma was incurred in service.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In a December 2006 written statement and at his September 2009 hearing, the Veteran asserted that herbicides or other defoliants were used to control the vegetation around the base at Torii Station (3rd Field Station), in Sobe, Okinawa.  He asserted that these chemicals may also have been used for landscaping purposes in other areas of the base.  The Veteran stated that he was not involved in any work details charged with the spraying of these chemicals and he did not know how often they were used for security purposes.  The Veteran also indicated that he often traveled to Kadena AFB in Okinawa by motor scooter during off-duty hours.  He asserted that on numerous occasions he passed work details that were spraying vegetation on the side of the road.  He stated that on one particular occasion in 1962, he passed a Marine work detail that was spraying a substance onto vegetation and the wind blew it onto his clothing and scooter.  He expressed his general belief that Agent Orange and similar herbicides were used around the base perimeters and operations area at the Sobe 3rd Field Station and that he was exposed to one or more of them while working and traveling.

The Veteran's contentions notwithstanding, the record does not contain any competent evidence of exposure to herbicides, including Agent Orange, during military service.  

The Veteran's service records are devoid of any reference to herbicide agents and his military occupational specialty was Morse code interceptor.  

The Veteran acknowledged that he had no actual or personal knowledge that Agent Orange was stored, used, or sprayed at the Kadena AFB or at the Torii Station (3rd Field Station).  Therefore his statements that he was exposed to Agent Orange in service are evidentiary assertions beyond his competence.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994 (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Further, while the Veteran submitted two buddy statements from persons who served with him, both of these individuals clearly indicated that they did not know what was sprayed.  The fact that one witness recalled that whatever was used had a bad smell and caused staining on his clothing, and the other indicated that he believed it as some form of weed killer- is not sufficient to establish that the substance was an herbicide, Agent Orange or otherwise.  

The Board has also considered the 1997 Board decision submitted by the Veteran in support of his appeal.  The findings of fact made by the Veterans Law Judge in that case are not binding in the present appeal.  Moreover, the facts of that case are clearly distinguishable from those in the present appeal.  Specifically, the other veteran purportedly had personal knowledge of the type of the chemicals that he was exposed to, and further he purportedly was directly and routinely involved in the handling and mixing of such chemicals, which was alleged to have been Agent Orange.  The Veteran in the present appeal has acknowledged that he had no actual or personal knowledge that Agent Orange was sprayed at the Kadena AFB or at the Torii Station (3rd Field Station).  He also acknowledged that he was not a part of the work details tasked with spraying vegetation.  His witnesses also acknowledged that they had no personal knowledge that any herbicides, including Agent Orange, were used at their base.  

Furthermore, in correspondence received in May 2008, June 2008, and March 2009 the Compensation and Pension Service (C&P) and the Joint Services Records Research Center (JSRRC) indicated that the Department of Defense is unable to verify use of Agent Orange or any other herbicides for testing, storage, or tactical purposes in Okinawa at the Kadena Air Force Base (AFB) or at the Torii Station (3rd Field Station), near the village of Sobe.  The C&P and JSRRC also indicated that there is no way to confirm or document whether there was small-scale brush or weed-clearing activity around the bases identified by the Veteran; the chemical content or extent of any non-tactical herbicide use there; or the Veteran's personal exposure to herbicides.  In March 2010 and May 2010, JSRRC provided formal findings that indicating there is no evidence to show the Veteran was exposed to herbicides in Okinawa, Japan.

There is no credible and competent evidence showing actual herbicide exposure.

Excluding the possibility of in-service exposure to herbicide agents, the evidence does not show that the multiple myeloma had onset during, or was otherwise related to the Veteran's military service.  38 C.F.R. § 3.303(d).  There also is no evidence that neuropathy of the right and left feet, mouth lesions, claw feet, erectile dysfunction, a gastrointestinal disorder with symptoms of diarrhea and nausea, or any knee disorder with symptoms of instability had onset during, or were otherwise related to service.  Id.

Post-service VA and private treatment records show diagnoses and treatment for multiple myeloma beginning in August 1997, more than 30 years after separation from service.  These records also show complaints, diagnoses, and treatment for the other secondary conditions claimed on appeal, all of which are shown to be related to the diagnosis and treatment of multiple myeloma.  

The record does not contain any competent and probative medical opinions or other medical evidence that directly links multiple myeloma, or the claimed conditions of neuropathy of the bilateral feet, mouth lesions, claw feet, erectile dysfunction, diarrhea and nausea; and bilateral knee instability to any aspect of the Veteran's military service.  

In a November 2006 letter, a VA physician stated that the Veteran may have been exposed to Agent Orange or other herbicides during his time in service.  The physician also stated that it is as likely as not that the Veteran's multiple myeloma may be related to the time he was in service.  As the VA opinion is expressed in equivocal terms and lacks any analysis or reasoning, it has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, the VA physician (absent any confirmation from the service department, or actual medical evidence or reasoning to the contrary) is not competent to state that the Veteran was exposed to Agent Orange in service and that statement is of no probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

The only other evidence linking the Veteran's claimed disabilities to his military service is the appellant's own lay contentions. 

The Board has considered the appellant's assertion that the Veteran's multiple myeloma is related to his military service, and that service connection is warranted for all the other conditions on a secondary basis.  However, an opinion regarding the etiology of multiple myeloma is a complex medical question for which lay testimony is not competent evidence.  Multiple myeloma is analogous to internal disease process and is not capable of lay observation.  That is, determining its etiology requires expert medical knowledge, particularly where several risk factors may be present.  The appellant is not shown to possess the education, training and experience to offer such a medical opinion.  Accordingly, her conclusory lay statements are not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  

The record contains voluminous medical records which show that the claimed conditions of neuropathy of the bilateral feet, mouth lesions, claw feet, erectile dysfunction, diarrhea and nausea, and bilateral knee instability all developed as a result of the Veteran's multiple myeloma, and complications and treatment of that disease.

There also are medical opinions that specifically attribute several of these conditions directly to multiple myeloma or its treatment.  In a letter submitted in October 2009, Dr. Silverberg opined that the Veteran's neuropathy of the bilateral legs and feet and his erectile dysfunction were secondary to his multiple myeloma.  A VA physician also submitted a letter in October 2009 stating that the Veteran's neuropathy was due to multiple myeloma.  In a letter submitted in October 2009, Dr. Moseman (DDS) opined that the Veteran's mouth lesions were secondary to the IV Aredia and bisphosphonates that he had received as part of his treatment for cancer.  

To the extent that the appellant asserts the conditions of neuropathy of the bilateral feet, mouth lesions, claw feet, erectile dysfunction, diarrhea and nausea; and bilateral knee instability were caused or aggravated by the Veteran's multiple myeloma; the multiple myeloma is not found to be a service-connected disability.  Therefore, there is no basis for establishing service connection for the conditions of neuropathy, mouth lesions, claw feet, erectile dysfunction, diarrhea and nausea; and a bilateral knee disability claimed as instability, on a secondary basis.

As the preponderance of the evidence is against the claims of service connection, there is no doubt to be resolved; and service connection is not warranted.

II. TDIU

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Prior to his death, the Veteran was service-connected only for a hearing loss disability, and that was rated as noncompensable.  The Veteran does not meet the minimum schedular threshold requirement to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  Still, a TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Nonservice-connected disabilities may not be considered in the TDIU determination.  See 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board has, in this decision, denied service connection for multiple myeloma and neuropathy of the bilateral feet, mouth lesions, claw feet, erectile dysfunction, and a gastrointestinal disability claimed as diarrhea and nausea; and a bilateral knee disability claimed as instability.  Thus, the impact of the Veteran's multiple myeloma and resultant complications on his employability cannot and have not been considered.  

The evidence does not show, nor does the appellant assert, that any period of time during which the Veteran was not employed was attributable to his service-connected hearing loss.  There is no lay assertion that the Veteran's service-connected hearing loss disability had any significant impact on his ability to work.  Rather, during his lifetime the Veteran maintained that his multiple myeloma and related complications prevented him from obtaining or retaining substantially gainful employment.  See, VA Form 21-4138 dated in October 2009.  

The medical evidence clearly demonstrates that the Veteran's multiple myeloma and related treatment and other nonservice-connected significant conditions such as colorectal cancer, caused him to be unemployable.  The file contains medical opinions from the Veteran's treatment physicians regarding his inability to work.  In a letter dated in May 2000 Dr. Zink reported that the Veteran had been disabled since his diagnosis of multiple myeloma in 1997 and would remain disabled until his death.  In letters dated in May 2000 and October 2009 Dr. Silverberg opined that the Veteran could not work due to his multiple myeloma.  As there is no evidence of unemployability due to a service-connected hearing loss disability, there is no basis for a TDIU.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved; and a TDIU is not warranted.
ORDER

Service connection for multiple myeloma is denied.

Service connection for neuropathy of both feet is denied.

Service connection for lesions in the mouth is denied.

Service connection for claw feet is denied.

Service connection for erectile dysfunction is denied.

Service connection for a gastrointestinal disability claimed as diarrhea and nausea is denied.

Service connection for a bilateral knee disability claimed as instability is denied.

Entitlement to a TDIU is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


